Citation Nr: 1312015	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-45 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for chondromalacia of bilateral knees has been submitted.


ATTORNEY FOR THE BOARD

T. S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, an appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he or she so chooses.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).

In the October 2010 Form 9, the appellant requested a hearing at the local VA office before a Veterans Law Judge.  A hearing was scheduled in May 2012 at the St. Louis, Regional Office.  The Veteran responded that he was unable to appear for the hearing, and requested that it be rescheduled.  The RO rescheduled the hearing for March 2013 and alerted the Veteran of the new date; however, he responded that he did not want a hearing at the RO, but rather that his hearing be scheduled in his city.  The RO sent the Veteran a letter explaining to him that Board hearings are not held in his city, and again explained the different hearing options.   The Veteran responded by stating, "you need to come to my city or near [my city]" and requested that his assigned Veterans Law Judge call him. 

In light of the fact that the Veteran clearly wants to have a hearing, the Board finds that the Veteran should be given one more opportunity to appear.  The RO should schedule the Veteran for a hearing at the next available hearing date, whether for a Travel Board hearing or Video Conference hearing.  

The Veteran is hereby notified, however, that hearings are conducted by Members of the Board during prescheduled visits to Department of Veterans Affairs facilities having adequate physical resources and personnel for the support of such hearings.  See 38 C.F.R. § 20.704(a) (2012).  At this time, in his area, that means the only location for a BVA hearing is the Regional Office in St. Louis.  Furthermore, if the Veteran fails to report for the scheduled hearing and does not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  The Veteran is advised that "good cause" does not include that a hearing has not been scheduled in his city of choice.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the appellant for a videoconference hearing or Travel Board hearing with a Veterans Law Judge at the earliest possible date.  The Veteran should be notified in a letter that if he fails to report for the hearing and does not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

